Citation Nr: 1229143	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from July 23, 1973, to August 24, 1973.  The Veteran is deceased and the appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The Veteran did not have active service for 90 days or more during a period of war and he was not receiving or entitled to receive compensation or retirement pay for a service-connected disability at the time of his death.


CONCLUSION OF LAW

Entitlement to nonservice-connected death pension benefits is not warranted as a matter of law.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  The Board observes, however, that, where the law, and not the evidence, is dispositive in a claim, as in this case, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  

Analysis

Death pension is a benefit payable to a veteran's surviving spouse or child because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was at the time of death receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. §§ 1521(j), 1541(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.3(b) (2011). 

VA's determination of whether a claimant's service meets the threshold statutory requirements usually is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203 (2011).

The qualifying periods of war include the Vietnam era.  38 U.S.C.A. § 101(11) (West 2002); 38 C.F.R. § 3.3 (2011).  As the Veteran did not serve in the Republic of Vietnam, the Vietnam era is the period beginning August 5, 1964, and ending May 7, 1975.  38 C.F.R. § 3.2 (2011).  

In this case, the record shows that the Veteran did not serve for 90 days or more during a period of war.  His DD Form 214 shows that he served on active duty from July 23, 1973, to August 24, 1973.  A post-service DD Form 1300 confirms that he was discharged from active duty on August 24, 1973.  

The record also fails to show that the Veteran was receiving or entitled to receive compensation or retirement pay for a service-connected disability at the time of his death.  In this regard, he was not service-connected for any disability, and there is no evidence that he was receiving or entitled to receive any retirement pay.  

The Board notes that the Veteran filed a claim for service connection for several disabilities in September 1973.  However, he died prior to the RO's issuance of a rating decision on the claims, and the appellant did not file a claim for accrued benefits within one year of the date of his death.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In this regard, the November 1973 rating decision denying the Veteran's claims, issued after his death, should not have been promulgated; therefore, the representative's assertion that there was clear and unmistakable error in that decision is moot.  

Accordingly, entitlement to nonservice-connected death pension benefits is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


